DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-13 and new claims 22-28 in the reply filed on 14 February 2022 is acknowledged.
Claims 14-21 are cancelled by applicant’s response dated 14 February 2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  “(120)” following back-contact layer in lines 2 and 3 should be deleted from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “the back contact layer” in lines 1-2 and lines 2-3, but claim 1 from which claim 9 depends recites an array of photovoltaic cells where each comprises a back-contact layer. Thus it’s not clear which back contact layer is being referenced by the recitation “the back contact layer”. As such the scope of claim 9 cannot be determined and is rendered indefinite.
Claim 10 is also rendered indefinite by depending from indefinite claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 22, and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Woods et al (US 2016/0056314).

Regarding claim 1 Woods discloses a photovoltaic apparatus, comprising: 
a photovoltaic device including an array of photovoltaic cells ([0021], Fig. 2 see: monolithically integrated CIGS photovoltaic device), each photovoltaic cell comprising a back-contact layer ([0034], Fig. 2 see: Moly film 18 and Aluminum layer 16), a front-contact layer ([0034], Fig. 2 see: TCO layer 24), and an absorber layer disposed between the front-contact layer and the back-contact layer ([0034], Fig. 2 see: CIGS layer 20); and 
a multi-layered substrate comprising: 
a base layer formed of a polymer, the base layer having a front surface facing the photovoltaic device and an opposing back surface facing away from the photovoltaic device, wherein the photovoltaic device is disposed over the front surface of the multi-layered substrate ([0034], Fig. 2 see: polymer substrate 14 with the photovoltaic device layers disposed on its front surface); and 
one or more metallic layers ([0034], [0059] Figs. 2 and 7 see: adhesion layers 13, 15 and dielectric layer 12/backside Mo 712), wherein the base layer is disposed between the photovoltaic device and at least one of the one or more metallic layers ([0034], [0059] Figs. 2 and 7 see: polymer substrate 14 disposed between the photovoltaic device layers and adhesion layer 13 and dielectric layer 12/backside Mo 712).

Regarding claim 2 Woods discloses the photovoltaic apparatus of claim 1, wherein the base layer is formed of polyimide ([0033]-[0034], Fig. 2 see: polymer substrate 14 is formed from polyimide).

Regarding claim 3 Woods discloses the photovoltaic apparatus of claim 1, wherein the one or more metallic layers comprises a first layer disposed on the opposing back surface of the base layer, wherein the first layer is formed of titanium, tungsten, tantalum, nickel, aluminum, copper, or iron ([0034], Fig. 2 see: adhesion layer 13 can include at least one of titanium and aluminum).

Regarding claim 8 Woods discloses the photovoltaic apparatus of claim 1, wherein the one or more metallic layers comprises a first layer disposed on the opposing back surface of the base layer, wherein the first layer is formed of titanium nitride ([0034], Fig. 2 see: adhesion layer 13 on the back surface of substrate 14 can include titanium nitride (TiN)).

Regarding claim 9 Woods discloses the photovoltaic apparatus of claim 8, wherein the back-contact layer(120) is disposed on the front surface of the base layer and the back-contact layer(120) is formed of molybdenum ([0034], Fig. 2 see: back contact formed from Moly film 18 and Aluminum layer 16 and disposed on the front surface of the polymer substrate 14).

Regarding claim 22 Woods discloses a photovoltaic apparatus, comprising: 
a photovoltaic device including an array of photovoltaic cells ([0021], Fig. 2 see: monolithically integrated CIGS photovoltaic device), each photovoltaic cell comprising a back-contact layer ([0034], Fig. 2 see: Moly film 18 and Aluminum layer 16), a front-contact layer ([0034], Fig. 2 see: TCO layer 24), and an absorber layer disposed between the front-contact layer and the back-contact layer ([0034], Fig. 2 see: CIGS layer 20); and 
a multi-layered substrate comprising: 
a first base layer formed of a polymer, the first base layer having a first front surface facing the photovoltaic device and a first opposing back surface facing away from the photovoltaic device, wherein the photovoltaic device is disposed over the first front surface of the multi-layered substrate ([0034], Fig. 2 see: polymer substrate 14 with the photovoltaic device layers disposed on its front surface); and 
one or more metallic layers comprising: 
a first front-side layer, wherein the front-side layer is disposed between the photovoltaic device and the first base layer ([0034], Fig. 2 see: adhesion layer 15); and 
a first back-side layer disposed between the first opposing back surface and a second back-side layer ([0034], [0059] Figs. 2 and 7 see: adhesion layer 13 disposed between polymer substrate 14 and dielectric layer 12/backside Mo 712 ).


Regarding claim 24 Woods discloses the photovoltaic apparatus of claim 22, wherein the first back-side layer is formed of titanium, tungsten, tantalum, nickel, aluminum, copper, or iron ([0034], Fig. 2 see: adhesion layer 13 can include at least one of titanium and aluminum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2016/0056314) as applied to claims 1-3, 8-9, 22, and 24 above, and further in view of Oetting (US 2010/0319757).

	Regarding claim 4 Woods discloses the photovoltaic apparatus of claim 3, and although Woods discloses wherein the one or more metallic layers further comprises a second layer disposed on the first layer ([0034], [0059] Fig. 2 see: dielectric layer 12 or backside Mo layer 712), but Woods does not explicitly disclose wherein the second layer is formed of titanium nitride. 
	However Woods does disclose adhesion layer 13 can include at least one of molybdenum, aluminum, chromium, titanium, titanium nitride (TiN) (para [0034]) and is open to multiple layers of material. 
	Oetting teaches a photovoltaic apparatus comprising a substrate with abase layer that can include a polymer core with metallized or aluminum coated upper and lower surfaces (Oetting, Fig. 1a [0022]-[0023], [0047] see: substrate 102 can be a metallized polymer foils substrate) and further teaches providing additional protective layers on the substrate, including the back surface where the backside protective layer can be one or more protective layers including titanium nitride (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) where the protective layers provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
	Oetting and Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Oetting such that the second layer of Woods is formed of titanium nitride as in Oetting (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) as Oetting teaches this material functions as a protective layer to provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).

Regarding claim 5 modified Woods discloses the photovoltaic apparatus of claim 4, wherein the one or more metallic layers further comprises a third layer formed on the front surface of the base layer, wherein the third layer is formed of titanium, tungsten, tantalum, nickel, aluminum, copper, or iron (Woods, [0034], Fig. 2 see: adhesion layer 15 can include at least one of titanium and aluminum).

Regarding claim 6 modified Woods discloses the photovoltaic apparatus of claim 4, and Oetting discloses wherein the one or more metallic layers further comprises a third layer disposed on the second layer (Oetting, [0030]-[0031], Fig. 1a see: metallized substrate 102 further comprises layer 105 placed on backside of substrate 102 comprising one or more protective layers and thus having at least three metallic layers on its backside), and although Oetting doesn’t disclose a specific embodiment wherein the third layer is formed of titanium, tungsten, tantalum, nickel, or aluminum, Oetting discloses the third layer (additional protective layer) can comprise titanium, tungsten, or tantalum (Oetting, [0030]-[0031] see: layer 105 can include a material such as Ti, W, Ta). As such, selection of titanium, tungsten, or tantalum as the third layer in the photovoltaic apparatus of modified Woods would have been obvious to one having ordinary skill in the art at the time of the invention as such a selection would have amounted to the use of a known protective/barrier layer material for its intended purpose in the known environment of a photovoltaic apparatus to accomplish the entirely expected result of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).

Regarding claim 11 Woods discloses the photovoltaic apparatus of claim 1, wherein the one or more metallic layers comprises: 
a first layer disposed on the opposing back surface of the base layer (Woods, [0034], [0059] Figs. 2 and 7 see: adhesion layer 13); 
a second layer disposed on the first layer (Woods, [0034], [0059] Figs. 2 and 7 see: dielectric layer 12/backside Mo 712 disposed over adhesion layer 13); and 
a fourth layer disposed on the front surface of the base layer (Woods, [0034], [0059] Figs. 2 and 7 see: adhesion layer 15).
Woods does not explicitly disclose a third layer disposed on the first layer; or a fifth layer disposed on the fourth layer; and a sixth layer disposed on the fifth layer.
Oetting teaches a photovoltaic apparatus comprising a substrate with a base layer that can include a polymer core with metallized or aluminum coated upper and lower surfaces (Oetting, Fig. 1a [0022]-[0023], [0047] see: substrate 102 can be a metallized polymer foils substrate) and further teaches providing additional protective () layers on the substrate, including the front surface and the back surface where the front surface protective layers can be one or more protective layers (Oetting, [0026]-[0028] Fig. 1a see: interfacial layers 103 and another layer 150) and where the backside protective layer can be one or more protective layers (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers) where the backside protective layers provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]) and the frontside protective layer likewise provide protection to the substrate (base layer) and prevent interdiffusion between the substrate and the back contact electrode of the photovoltaic device (Oetting, [0026]-[0028]).
	Oetting and Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Oetting such that Woods comprises an additional third layer disposed on the first layer at the backside of the base layer (substrate) of Woods as taught by Oetting (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers) as Oetting teaches the additional backside protective layer provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]) and it would have further been obvious to provide a fifth layer disposed on the fourth layer of Woods and a sixth layer disposed on the fifth layer as taught by Oetting, [0026]-[0028] Fig. 1a see: interfacial layers 103 and another layer 150) as Oetting teaches these additional frontside protective layer likewise provide protection to the substrate (base layer) and prevent interdiffusion between the substrate and the back contact electrode of the photovoltaic device (Oetting, [0026]-[0028]).

Regarding claim 23 Woods discloses the photovoltaic apparatus of claim 22, and Woods discloses wherein the second back-side layer is a molybdenum layer (Woods, [0034], [0059] Fig. 7 see: backside Mo 712) but does not explicitly disclose where the layer further has a titanium nitride coating.
Oetting teaches a photovoltaic apparatus comprising a substrate with a base layer that can include a polymer core with metallized or aluminum coated upper and lower surfaces (Oetting, Fig. 1a [0022]-[0023], [0047] see: substrate 102 can be a metallized polymer foils substrate) and further teaches providing additional protective layers on the substrate, including the back surface where the backside protective layer can be one or more protective layers including titanium nitride (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) where the protective layers provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
	Oetting and Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Oetting such that the second layer of Woods further comprises a coating of titanium nitride as in Oetting (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) as Oetting teaches this material functions as a protective layer to provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
Regarding claim 25 Woods discloses the photovoltaic apparatus of claim 24, but Woods does not explicitly disclose wherein the second back-side layer is formed of titanium nitride.
	However Woods does disclose adhesion layer 13 can include at least one of molybdenum, aluminum, chromium, titanium, titanium nitride (TiN) (para [0034]) and is open to multiple layers of material. 
	Oetting teaches a photovoltaic apparatus comprising a substrate with a base layer that can include a polymer core with metallized or aluminum coated upper and lower surfaces (Oetting, Fig. 1a [0022]-[0023], [0047] see: substrate 102 can be a metallized polymer foils substrate) and further teaches providing additional protective layers on the substrate, including the back surface where the backside protective layer can be one or more protective layers including titanium nitride (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) where the protective layers provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
	Oetting and Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Oetting such that the second layer of Woods is formed of titanium nitride as in Oetting (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) as Oetting teaches this material functions as a protective layer to provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2016/0056314) in view of Oetting (US 2010/0319757) as applied to claims 1-6, 8-9, 11, and 22-25 above, and further in view of Ovshinsky (US 2011/0086462).

Regarding claim 7 modifed Woods discloses the photovoltaic apparatus of claim 6, but does not explicitly disclose further comprising an additional base layer disposed on the third layer. Woods discloses the base layer is formed from polyimide (Woods, [0033]-[0034], Fig. 2 see: polymer substrate 14 is formed from polyimide) but does not explicitly disclose wherein the additional base layer is formed of polyimide.
Ovshinksy teaches an additional base layer disposed on a back side of a base substrate in a photovoltaic apparatus to provide additional durability and mechanical support (Ovshinksy, [0058] see: Laminate 152 behind substrate 105 providing mechanical support to the multilayer photovoltaic laminate). Ovshinksy teaches the additional base layer can be any material such as a plastic capable of providing mechanical support to the multilayer photovoltaic laminate (Ovshinksy, [0058]).
Ovshinksy and modified Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Ovshinksy such that the photovoltaic apparatus of Woods comprises a further an additional base layer as taught by Ovshinsky disposed on the third layer of Woods for the purpose of providing additional durability and mechanical support (Ovshinksy, [0058] see: Laminate 152 behind substrate 105 providing mechanical support to the multilayer photovoltaic laminate) and it would have been obvious to one having ordinary skill in the art at the time of the invention to form the additional base layer of polyimide as Ovshinksy teaches the additional base layer can be any material such as a plastic capable of providing mechanical support to the multilayer photovoltaic laminate (Ovshinksy, [0058]) where Woods teaches polyimide is a known substrate material for providing mechanical support (Woods, [0033]) and such a modification would thus have amounted to the use of a known substrate material for its intended use in the known environment of a photovoltaic apparatus to provide the entirely expected result of providing further mechanical support and durability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2016/0056314) as applied to claims 1-3, 8-9, 22, and 24 above, and further in view of Oetting (US 2010/0319757) and in further view of Moon (US 2006/0183327).

Regarding claim 10 Woods discloses the photovoltaic apparatus of claim 9, but does not explicitly disclose wherein the one or more metallic layers further comprises: 
a second layer disposed on the first layer, wherein the second layer is formed of titanium, a third layer disposed on the second layer, wherein the third layer is formed of titanium nitride, a fourth layer disposed on the third layer, wherein the fourth layer is formed of titanium, and a fifth layer disposed on the fourth layer, wherein the fifth layer is formed of titanium nitride.
Oetting teaches a photovoltaic apparatus comprising a substrate with a base layer that can include a polymer core with metallized or aluminum coated upper and lower surfaces (Oetting, Fig. 1a [0022]-[0023], [0047] see: substrate 102 can be a metallized polymer foils substrate) and further teaches providing additional protective layers on the substrate, including the back surface where the backside protective layer can be one or more protective layers including titanium and titanium nitride (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) where the protective layers provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
	Oetting and modified Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Oetting such that the second layer of Woods further comprises one or more protective/barrier layers comprising titanium and titanium nitride on the back surface of the base layer of Woods as in Oetting (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium and titanium nitride) as Oetting teaches this material functions as a protective layer to provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
Oetting does not explicitly disclose the particular structure wherein the second layer is formed of titanium, a third layer disposed on the second layer, wherein the third layer is formed of titanium nitride, a fourth layer disposed on the third layer, wherein the fourth layer is formed of titanium, and a fifth layer disposed on the fourth layer, wherein the fifth layer is formed of titanium nitride.
Moon discloses multilayer barrier layer structures for semiconductor devices (Moon, [0001]) for providing barrier layers with improved properties such as improved diffusion prevention and increased oxidation resistance (Moon, [0021]-[0022]). Moon discloses the barrier layers achieving these advantages are thus formed from multilayer structure including Ti and TiN, such as a multilayer of TiN/Ti/TiN/Ti (and additional layers) (Moon, [0046]).
Moon and modified Woods are combinable as they are both concerned with the field of providing barrier layers for protection of semiconductor devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Moon such that the backside metallic layers of modified Wood form a multilayer barrier structure of TiN/Ti/TiN/Ti/TiN as Moon teaches multilayer barrier layers can be formed from a multilayer of TiN/Ti/TiN/Ti (and additional layers (TiN)) (Moon, [0046]) to provide the benefit of improved diffusion prevention and increased oxidation resistance (Moon, [0021]-[0022], [0046]) where Oetting teaches such barrier properties (increased oxidation resistance) are desirable in the backside protective layers (Oetting, [0030]-[0031] see: preventing chemical reaction of the exposed back side of the substrate).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2016/0056314) in view of Oetting (US 2010/0319757) as applied to claims 1-6, 8-9, 11, and 22-25 above, and further and in further view of Moon (US 2006/0183327).

Regarding claim 12 modified Woods discloses the photovoltaic apparatus of claim 11, and although Oetting discloses where the one or more protective layers disposed on the front surface and back surface of the substrate (base layer) can include metal and metallic nitrides (Oetting, [0026]-[0028], [0031]), Oetting does not explicitly disclose wherein the first layer is formed of a same metallic nitride as the fourth layer; the second layer is formed of a same metal as the fifth layer; and the third layer is formed of a same metallic nitride as the sixth layer.
Moon discloses multilayer barrier layer structures for semiconductor devices (Moon, [0001]) for providing barrier layers with improved properties such as improved diffusion prevention and increased oxidation resistance (Moon, [0021]-[0022]). Moon discloses the barrier layers achieving these advantages are thus formed from multilayer structure including Ti and TiN, such as a multilayer of TiN/Ti/TiN/Ti (and additional layers) (Moon, [0046]).
Moon and modified Woods are combinable as they are both concerned with the field of  providing barrier layers for protection of semiconductor devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Moon such that the frontside metallic layers of Woods comprise a multilayer barrier layer of TiN/Ti/TiN/Ti as taught by Moon (Moon, [0046]) and where the backside metallic layers of modified Wood form a multilayer barrier structure of TiN/Ti/TiN/Ti as taught by Moon (Moon, [0046]) to provide the benefit of improved diffusion prevention and increased oxidation resistance as taught by Moon (Moon, [0021]-[0022], [0046]) where Oetting teaches such barrier properties (increased oxidation resistance) are desirable in the frontside and backside protective layers (Oetting, [0026], [0030]-[0031] see: preventing chemical reaction of the exposed back side of the substrate).
By such a modification of Woods in view of Moon, the first layer is formed of a same metallic nitride (TiN) as the fourth layer; the second layer is formed of a same metal as the fifth layer (Ti); and the third layer is formed of a same metallic nitride as the sixth layer (TiN).

Regarding claim 13 modified Woods discloses the photovoltaic apparatus of claim 12, and regarding the claim 13 limitations wherein the first layer has a same thickness in a direction towards the base layer as the fourth layer; the second layer has a same thickness in a direction towards the base layer as the fifth layer; and the third layer has a same thickness in a direction towards the base layer as the sixth layer, Oetting discloses where the thicknesses of the front and back side protective layers can be deposited as the same material and thickness (Oetting, [0027]-[0028],[0031]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2016/0056314) as applied to claims 1-3, 8-9, 22, and 24 above, and further in view of De Vries (US 2013/0178060).

Regarding claim 26 Woods discloses the photovoltaic apparatus of claim 22, but Woods does not explicitly disclose further comprising: a second base layer, the second base layer having a second front surface facing the photovoltaic device and a second opposing back surface, wherein the first and the second back-side layers are disposed between the first base layer and the second front surface of the second base layer.
DeVries discloses a substrate for a photovoltaic apparatus comprising a first base layer (DeVries, [0017], [0027], [0048] Fig. 3a see: substrate 6a) having a barrier layer comprising at least three barrier layers disposed on one side (DeVries, [0009], [0048] Fig. 3a see: barrier layer 14 on substrate 6a) with a second base layer further disposed on the barrier layer on the first base layer (DeVries, [0048] Fig. 3a see: substrate 6b). DeVries discloses this structure thus provides excellent water vapor barrier properties (DeVries, [0013], [0052]).
DeVries and Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of DeVries such that the substrate of Woods further comprises a second base layer as taught by DeVries (DeVries, [0048] Fig. 3a see: substrate 6b), the second base layer having a second front surface facing the photovoltaic device and a second opposing back surface, wherein the first and the second back-side layers of Woods are disposed between the first base layer and the second front surface of the second base layer as in DeVries (DeVries, [0009], [0048] Fig. 3a see: substrate 6b attached behind substrate 6a such that the multilayer inorganic barrier layer 14 is between the substrates 6a and 6b) as DeVries discloses this structure thus provides excellent water vapor barrier properties (DeVries, [0013], [0052]).

Regarding claim 27 modified Woods discloses the photovoltaic apparatus of claim 26, wherein the first back-side layer is formed of titanium, tungsten, tantalum, nickel, aluminum, copper, or iron (Woods, [0034], Fig. 2 see: adhesion layer 13 can include at least one of titanium and aluminum).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2016/0056314) in view of De Vries (US 2013/0178060) as applied to claims 1-3, 8-9, 22, 24, 26 and 27 above, and further in view of Oetting (US 2010/0319757).

Regarding claim 28 modified Woods discloses the photovoltaic apparatus of claim 27, but does not explicitly disclose wherein the second back-side layer is formed of titanium nitride.
	However Woods does disclose adhesion layer 13 can include at least one of molybdenum, aluminum, chromium, titanium, titanium nitride (TiN) (para [0034]) and is open to multiple layers of material. 
	Oetting teaches a photovoltaic apparatus comprising a substrate with a base layer that can include a polymer core with metallized or aluminum coated upper and lower surfaces (Oetting, Fig. 1a [0022]-[0023], [0047] see: substrate 102 can be a metallized polymer foils substrate) and further teaches providing additional protective layers on the substrate, including the back surface where the backside protective layer can be one or more protective layers including titanium nitride (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) where the protective layers provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).
	Oetting and modified Woods are combinable as they are both concerned with the field of photovoltaic apparatuses.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic apparatus of Woods in view of Oetting such that the second layer of Woods is formed of titanium nitride as in Oetting (Oetting, [0030]-[0031], Fig. 1a see: layer 105 placed on backside of substrate 102 comprising one or more protective layers including titanium nitride) as Oetting teaches this material functions as a protective layer to provide the benefit of preventing mechanical damage, and/or chemical reaction of the exposed back side of the substrate with processing gases or chemicals associated with manufacturing the photovoltaic device (Oetting, [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thei et al (US 2004/0253807) also teaches Ti/TiN barrier layer stacks in paras [0026]-[0027] as barrier layers for semiconductor devices including stacks such as TiN/Ti/TiN/Ti/TiN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726